COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Great Value Storage, LLC and World Class Capital Group. LLC v.
                         Princeton Capital Corporation

Appellate case number:   01-21-00284-CV

Trial court case number: 2019-18855

Trial court:             165th District Court of Harris County

      Appellants, Great Value Storage, LLC and World Class Capital Group, LLC, filed an
emergency motion to stay the trial court’s September 8, 2021 order appointing a receiver.
       The Court requests a response to this motion by appellee, Princeton Capital Corporation,
and receiver, Seth Kretzer, by October 18, 2021.
      To maintain the status quo while it considers appellant’s motion and any responses filed,
the Court orders proceedings under the September 8, 2021 order appointing a receiver stayed
pending disposition of the emergency motion.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___October 6, 2021___